

117 HR 4215 IH: Rebuilding Communities After Disasters Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4215IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Ms. Salazar (for herself, Mrs. Luria, Mr. Crenshaw, Mr. Graves of Louisiana, Mr. Weber of Texas, Mr. Nehls, Mr. Carl, Mr. Austin Scott of Georgia, Mr. LaMalfa, Mr. Neguse, Mr. Crawford, Mrs. Hinson, Mrs. Miller of West Virginia, Mr. Gimenez, Mr. Rouzer, Mr. Swalwell, Ms. Letlow, Mrs. Miller-Meeks, Ms. Malliotakis, Mr. Higgins of Louisiana, Mrs. Rodgers of Washington, Mr. Rice of South Carolina, Mr. Mast, Ms. Mace, Mr. Valadao, Mr. Babin, Mr. Carter of Georgia, Mr. Cloud, Mr. Case, Mr. Murphy of North Carolina, Miss González-Colón, Mr. Mann, Mr. Bentz, Mr. Guest, Mr. Butterfield, and Mr. Crist) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to increase certain disaster loan limits, and for other purposes.1.Short titleThis Act may be cited as the Rebuilding Communities After Disasters Act.2.Modifications to the disaster loan program(a)In generalThe Administrator of the Small Business Administration shall revise section 123.105 of chapter 13, Code of Federal Regulations, and any other relevant rule or guidance, to ensure that the loan limits for the disaster loan program are as follows:(1)With respect to a loan for repair or replacement of household and personal effects, $75,000.(2)With respect to a loan for repair or replacement of a primary residence, $400,000.(b)Requirement To communicate information about disastersSection 7(b)(5) of the Small Business Act (15 U.S.C. 636(b)(5)) is amended by striking make every effort to.(c)Program evaluationNot later than December 31, 2022, and every 12 months thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the disaster loan program, including—(1)a list of the geographic areas in which recipients of loans under such program are located;(2)the number and dollar value of the loans made under such program;(3)a description of outreach conducted pursuant to subsection (b);(4)plans for future outreach relating to the disaster loan program; and(5)the average estimated dollar value of damage sustained by borrowers under such program.(d)DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Disaster loan programThe term disaster loan program means the loan program established under section 7(b) of the Small Business Act (15 U.S.C. 636(b)).(3)Small business concernThe term small business concern has the meaning given under section 3 of the Small Business Act (15 U.S.C. 632).